DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
Previous claim rejection made under 35 U.S.C. 103 over Takahashi (JP 2002003340 A) as indicated in the Office action dated July 8, 2020 is withdrawn in view of applicant’s amendment made to claim 1 which requires that the weight ratio of (a) a fatty acid-based gelling agent to (b) a polysaccharide fatty acid ester is from 3 to 30, and an amount of the (b) ranges from 0.1 to 5 % by weight based on the total weight of the composition. 
Previous claim rejection made under 35 U.S.C. 103 over Takahashi and further in view of Fukui et al. (EP 1287816 A1) is withdrawn for the same reason. 

New rejections are made to address the amended claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Clare et al. (US 2002/0051757 A1, published on May 2, 2002, cited in IDS dated April 23, 2019) (“Clare” hereunder). 
Clare discloses a solid antiperspirant composition comprising (a) 12-hydroxystearic acid (6 wt %), (b) dextrin palmitate (1 wt %), (c) oils (cyclomethicone. 36.6 % and C12-15 alkyl benzoate, 24.4 %), and talc.  See Example 2, composition 2.8.  See instant claims 1-3, 6-11 and 16.



Claims 1-3, 6-10 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yoshida et al. (JP 2001039817 A, February 13, 2001, cited in IDS dated April 23, 2019)(“Yoshida” hereunder). 
Yoshida discloses a transparent lipstick comprising (a) 12-hydroxystearic acid 10 wt %, (b) dextrin palmitate 1 wt %, and oils (methylphenyl polysiloxane, liquid lanolin and monohydrogenated rosin glyceryl diisostearic acid, total of 88.8 wt %).  See translation, [0040, Table 5, Example 6. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clare as applied to claims 1-3, 6-11 and 16 as above, and further in view of the teachings of the same reference. 
In the example formulation, dextrin palmitate was used as the polysaccharide fatty acid ester.  Clare further teaches that a polysaccharide esterified with a monocarboxylic acid containing at least 8 carbon atoms, such dextrin palmitate, is used as thickener to increase the viscosity of hydrophobic liquid.  See [0067-0077].  Other examples of such esters include dextrin myristate.  See [0077].  
Substituting art-recognized functional equivalents known for the purposes is prima facie obvious.  See MPEP 2144.06.  In this case, since Clare establishes that dextrin palmitate and myristate are both polysaccharide fatty acid esters suitable to thicken oils, interchangeably using one thickener for the other would have been prima facie obvious. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1-3, 6-10 and 16 as above, and further in view of the teachings of the same reference. 
Regarding claim 5, Yoshida teaches that dextrin palmitate and dextrin myristate are among the most preferred dextrin fatty acid ester to form transparent oil gel.    See translation, abstract, [0009]. Substituting one for the other for the same purposes is prima facie obvious.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1-3, 6-10 and 16 as above, and further in view of Fukui et al. (EP 1287816 A1, previously cited).
Regarding claims 11-12, Yoshida further teaches adding pigments and powders; the reference fails to specifically disclose inorganic and organic fillers.  See translation, [0031].  
Fukui teaches using powders, either organic or inorganic, to improve the appearance of oil gel compositions.  See [0081].  Talc, mica, etc. of instant claim 11 and organic fillers such as nylon or polyethylene powder of instant claim 12 are disclosed.  Thus incorporating inorganic or organic fillers to the Yoshida formulation for the known purposes (i.e., impart attractive appearance) would have been obvious to one of ordinary skill in the art before the time of filing of the present application.  
Regarding claim 13, Yoshida further teaches adding UV absorbers; the reference fails to specifically disclose organic UV filters.  See translation, [0031].  
Fukui teaches organic UV absorbers suitable for oil gel in paragraph [0053].  Given the teachings of using UV absorbers in the Yoshida formulations, the skilled artisan would have been obviously motivated to look for specific UV filters such as those disclosed in Fukui, before the time of filing of the present application.  Since both references are directed to oil gel cosmetics, the skilled artisan would have had a reasonable expectation of successfully combining the teachings and producing a stable cosmetic composition with UV protection.   

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13 and 16 have been considered but are moot because the arguments do not apply to the new grounds of the rejections as indicated above. 
  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GINA C JUSTICE/           Primary Examiner, Art Unit 1617